Case: 16-50437      Document: 00513843043         Page: 1    Date Filed: 01/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-50437                                   FILED
                                  Summary Calendar                          January 20, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
DANA D. MOHAMMADI,

              Plaintiff - Appellee

v.

AUGUSTINE NWABUISI; ROSE NWABUISI; RESOURCE HEALTH
SERVICES, INCORPORATED, doing business as Resource Home Health
Services, Incorporated; RESOURCE CARE CORPORATION,

              Defendants - Appellants



                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:12-CV-42




Before JONES, WIENER, and CLEMENT, Circuit Judges.
WIENER, Circuit Judge.*
       The instant action is grounded in claims by Plaintiff-Appellee Dana D.
Mohammadi (“Appellee”) for overtime pay under the provisions of the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. §201 et seq. It is before this court for
the second time: Appellee prevailed in her first appeal before a different panel



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50437     Document: 00513843043      Page: 2   Date Filed: 01/20/2017



                                  No. 16-50437
of this court which held for her but remanded her case for the district court to
determine whether Defendants-Appellants were “willful” in failing to pay
Appellee overtime pursuant to the FSLA and therefore subject to a limitation
period of three years rather than two.
      On remand, the district court considered exhibits and heard testimony
on the question of willfulness, principal among which was the testimony of
Defendant-Appellant Rose Nwabuisi,           which the court found largely
inconsistent, incredible, and in essence supportive of a conclusion of
willfulness. It ruled that Appellee was entitled to liquidated damages for
willful failure to pay overtime, in addition to unpaid wages and reasonable
attorneys fees and costs.
      The district court also denied post-judgment sanctions and a new trial
that Defendants-Appellants sought, and ultimately granted Appellee an
additional sum of $59,237.50 as reasonable attorneys fees, over and above the
$113,174.25 in such fees previously awarded, for a total of $172,411.75. This
appeal followed.
      We have diligently reviewed the record on appeal, including the briefs of
the parties and the detailed analyses by the district court in its Memorandum
Opinion and Order and its subsequent Orders. As a result of our review and
consideration of applicable law and the factual determinations of the district
court on remand, we are satisfied that all of its orders are not only free of error
but are correct and complete.        We are likewise convinced that further
rehashing of the facts and applicable law of this case on appeal from remand
would be a waste of judicial resources and a prolongation of inevitable results.
Consequently, for the reasons set forth in detail by the district court, as fully
supported by the law cited, the rulings of that court on remand are, in all
respects,
AFFIRMED.
                                         2